--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of July
13, 2012, by and between SHARPS COMPLIANCE, INC. OF TEXAS, a Texas corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 15, 2010, as amended from time to time ("Credit Agreement").
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 

 
1.
Section 1.1 is hereby deleted in its entirety, and the following substituted
therefor:

 
"SECTION 1.1. LINE OF CREDIT.
 
(a)           Line of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including July 15, 2014, not to exceed at any time the aggregate
principal amount of Five Million Dollars ($5,000,000.00) ("Line of Credit"), the
proceeds of which shall be used to finance Borrower's working capital and
capital expenditure requirements. Borrower's obligation to repay advances under
the Line of Credit shall be evidenced by a promissory note dated as of July 13,
2012 ("Line of Credit Note"), all terms of which are incorporated herein by this
reference.
 
(b)           Limitation on Borrowings. Outstanding borrowings under the Line of
Credit, to a maximum of the principal amount set forth above, shall not at any
time exceed an aggregate of eighty percent (80%) of Borrower's eligible accounts
receivable, plus forty percent (40%) of the value of Borrower's eligible
inventory (exclusive of work in process and inventory which is obsolete,
unsaleable or damaged), with value defined as the lower of cost or market value;
provided however, that outstanding borrowing against inventory shall not at any
time exceed an aggregate of One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00). All of the foregoing shall be determined by Bank upon receipt
and review of all collateral reports required hereunder and such other documents
and collateral information as Bank may from time to time require. Borrower
acknowledges that said borrowing base was established by Bank with the
understanding that, among other items, the aggregate of all returns, rebates,
discounts, credits and allowances for the immediately preceding three (3) months
at all times shall be less than five percent (5%) of Borrower's gross sales for
said period. If such dilution of Borrower's accounts for the immediately
preceding three (3) months at any time exceeds five percent (5%) of Borrower's
gross sales for said period, or if there at any time exists any other matters,
events, conditions or contingencies which Bank reasonably believes may affect
payment of any portion of Borrower's accounts, Bank, in its sole discretion, may
reduce the foregoing advance rate against eligible accounts receivable to a
percentage appropriate to reflect such additional dilution and/or establish
additional reserves against Borrower's eligible accounts receivable.
 
 
-1-

--------------------------------------------------------------------------------

 
 
As used herein, "eligible accounts receivable" shall consist solely of trade
accounts created in the ordinary course of Borrower's business, upon which
Borrower's right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:
 
(i)            any account which is more than ninety (90) days past due, except
with respect to any account for which Borrower has provided extended payment
terms not to exceed one hundred eighty (180) days, any such account which is
more than thirty (30) days past due;
 
(ii)           that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;
 
(iii)          any account which represents an obligation of any state or
municipal government or of the United States government or any political
subdivision thereof (except accounts which represent obligations of the United
States government and for which the assignment provisions of the Federal
Assignment of Claims Act, as amended or recodified from time to time, have been
complied with to Bank's satisfaction);
 
(iv)          any account which represents an obligation of an account debtor
located in a foreign country, except to the extent any such account, in Bank's
determination, is supported by a letter of credit or insured under a policy of
foreign credit insurance, in each case in form, substance and issued by a party
acceptable to Bank;
 
(v)           any account which arises from the sale or lease to or performance
of services for, or represents an obligation of, an employee, affiliate,
partner, member, parent or subsidiary of Borrower;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(vi)          that portion of any account, which represents interim or progress
billings or retention rights on the part of the account debtor;
 
(vii)         any account which represents an obligation of any account debtor
when twenty percent (20%) or more of Borrower's accounts from such account
debtor are not eligible pursuant to (i) above;
 
(viii)        that portion of any account from an account debtor which
represents the amount by which Borrower's total accounts from said account
debtor exceeds twenty-five percent (25%) of Borrower's total accounts;
 
(ix)          any account deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.
 
(c)           Letter of Credit Subfeature. As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit for the account of Borrower
(each, a "Letter of Credit" and collectively, "Letters of Credit"); provided
however, that the aggregate undrawn amount of all outstanding Letters of Credit
shall not at any time exceed Five Hundred Thousand Dollars ($500,000.00). The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion. No Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d)          Borrowing and Repayment. Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above."
 
2.             The following is hereby added to the Credit Agreement as Section
1.5.:
 
"SECTION 1.5. REVIEW OF PROVISIONS. Bank may, at its sole discretion, review
Borrower's financial condition and amend the provisions of this Agreement
relating to borrowing base availability and financial performance requirements.
 
3.             The following is hereby added to the Credit Agreement as Section
3.1. (e):
 
"(e) COLLATERAL AUDIT. Bank reserves the right to conduct an audit of Borrower's
accounts receivables, inventory and equipment, no more than once per year. All
books and records relating thereto, the results of which shall be satisfactory
to bank discretion, with all costs thereof paid by Borrower."
 
4.            Section 4.1 is hereby deleted in its entirety, and the following
substituted therefor:
 
"SECTION 4.1.           PUNCTUAL PAYMENTS. Punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein, and immediately upon demand
by Bank, the amount by which the outstanding principal balance of any credit
subject hereto at any time exceeds any limitation on borrowings applicable
thereto."
 
5.             Section 4.3 is hereby deleted in its entirety, and the following
substituted therefore:
 
"SECTION 4.3.            FINANCIAL STATEMENTS. Provide to Bank all of the
following, in form and detail satisfactory to Bank:
 
(a)           not later than 90 days after and as of the end of each fiscal
year, an unqualified audited financial statement of Sharps Compliance Corp.,
prepared by a certified public accountant acceptable to Bank, to include balance
sheet, income statement, and statement of cash flows;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           not later than 45 days after and as of the end of each fiscal
quarter, a financial statement of Sharps Compliance Corp., prepared by Sharps
Compliance Corp., to include balance sheet, income statement, and statement of
cash flows;
 
(c)           (i) not later than 30 days after and as of the end of each month
provided the aggregate outstanding balance of the Line of credit is greater than
$1,000,000.00 or (ii) not later than 30 days after and as of the end of each
fiscal quarter if the aggregate outstanding balance of the Line of credit is
$1,000,000.00 or less, to include a borrowing base certificate, an inventory
collateral report, an aged listing of accounts receivable, and a reconciliation
of accounts, immediately upon each request from Bank, a list of the names and
addresses of all Borrower's account debtors, at Banks discretion, borrowing base
requirements and covenants may be amended based upon company performance;
 
(d)           contemporaneously with each annual and quarterly financial
statement of Sharps Compliance Corp. required hereby, a certificate of the
president or chief financial officer of Sharps Compliance Corp. that said
financial statements are accurate and that there exists no Event of Default nor
any condition, act or event which with the giving of notice or the passage of
time or both would constitute an Event of Default;
 
(e)           from time to time such other information as Bank may reasonably
request."
 
6.             The following is hereby added to the Credit Agreement as Section
4.9. (c):
 
"(c)         Net income after taxes not less than $1.00 on an annual basis,
determined as of each fiscal year end."
 
7.             Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
 
8.             Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.
 
 
-5-

--------------------------------------------------------------------------------

 
 
NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 

SHARPS COMPLIANCE, INC. OF TEXAS  
WELLS FARGO BANK, 
  NATIONAL ASSOCIATION
             
By:
/s/ Diana P. Diaz  
By:
      Diana P. Diaz, Chief Financial Officer    
Tim Gebauer, Relationship Manager
 

 
 
-6-

--------------------------------------------------------------------------------